Citation Nr: 0410038	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Service connection for impaired memory.  

2.  Entitlement to an evaluation in excess of 10 percent for a 
seizure disorder.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1968 to September 1972.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a November 2001 rating action that denied service 
connection for impaired memory and for meningioma.  The RO also 
denied an evaluation in excess of 10 percent for the veteran's 
service connected seizure disorder.  In a rating action of May 
2000 the RO denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  

During a November 2002 RO hearing before a decision review officer 
the veteran testified that he wished to withdraw his claim for 
service connection for meningioma.  He submitted a written 
confirmation of this withdrawal in January 2003.  Under the 
provisions of 38 C.F.R. § 20.204(c) (2003) such a withdrawal 
constitute a withdrawal of the original notice of disagreement, 
thus removing the withdrawn issue from appellate consideration.  
In October 2003 the veteran appeared and gave testimony at a 
hearing before the undersigned at the RO.  A transcript of this 
hearing is of record.  At the October 2003 hearing, reference was 
made to the veteran's meningioma disability, it was noted at the 
hearing that the Board only had appellate jurisdiction in regard 
to three issues (i.e. not the issue of service connection for 
meningioma).  During the hearing, the meningioma was only 
discussed in the context of the other issues that are currently on 
appeal.  

In view of the above, the issue of service connection for 
meningioma is not in appellate status at this time.  Only the 
issues listed on the title page of this decision are before the 
Board for appellate consideration at this time.  The issues of 
entitlement to an increased rating for a seizure disorder and 
entitlement to a total rating for compensation purposes based on 
individual unemployability will be discussed in the Remand section 
of this decision.  


FINDING OF FACT

The veteran has impaired memory due to blood loss as a result of 
injuries sustained during service.  


CONCLUSION OF LAW

The veteran's impaired memory is due to injuries incurred during 
service.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.303(d) 
(2003)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 2000).  Among 
other things, the VCAA eliminated the well-grounded-claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The United States Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").  This decision grants service 
connection for impaired memory.  In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to aid 
the appellant in substantiating this claim.  

Clinical records from the veteran's period of service reveal that 
he was hospitalized at a private facility in July and August 1969 
for injuries sustained in an automobile accident.  It was noted 
shortly after admission that the veteran had severe abdominal 
injury and he was found to have a lacerated liver with hemorrhage.  
The hemorrhage and the surgical repair of the veteran's liver 
resulted in a loss of 3000 ccs of blood which required transfusion 
of 13 units of blood during the procedure and 4 more units over 
the following 3-4 days.  The veteran's service medical records 
contain no complaints or findings indicative of memory loss and no 
pertinent abnormalities were reported on his August 1972 
examination prior to service discharge.  

In a September 2000 statement, a private neurologist reported 
treating the veteran for disabilities that included post-traumatic 
memory disturbance.  The doctor noted that the veteran had been 
involved in an inservice automobile accident that had resulted in 
the loss of a great deal of blood with ischemic damage to the 
brain resulted in a continuing memory disturbance.  The doctor 
wrote that the memory disturbance was causally related to the 
inservice injuries.  The neurologist submitted subsequent 
statements that were essentially to the same effect.  

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may be granted for disability diagnosed after 
service when the evidence indicates that it had its onset in 
service.  38 C.F.R. § 3.303(d).  

The record reflects that the veteran suffered serious injuries in 
an automobile accident during service resulting in a massive loss 
of blood.  His treating neurologist has opined that his current 
memory difficulties were due to brain damage that resulted from 
this blood loss.  Since the veteran has presented unrebutted 
evidence establishing a link between his current memory 
difficulties and injuries sustained while he was on active duty, 
service connection for memory impairment is warranted.  


ORDER

Service connection for an impaired memory is granted.  


REMAND

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002).  This requirement is not met unless VA can 
point to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 (2002).

The RO has not provided the notice required by § 5103(a) as 
interpreted by Quartuccio in regard to the veteran's claims for an 
increased rating for a seizure disorder and entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  

The record shows that the veteran has been receiving private 
treatment for his seizure disorder and memory impairment since 
1999.  Copies of all private clinical records documenting this 
treatment should be obtained prior to further appellate 
consideration of this case.  

Moreover, in view of the grant of service connection for memory 
impairment, it is necessary that the RO re-adjudicate the issue of 
entitlement to a total rating for compensation purposes based on 
individual unemployability.

Also, the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that in the case of a claim 
for total rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C.A. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2003). In this case there is no 
opinion as to the impact of the veteran's seizure disorder and now 
service connected memory impairment on the veteran's ability to 
work.

1.  The RO should provide the veteran with a VCAA notice letter.  

2.  The RO should obtain records of the veteran's treatment for 
memory loss and seizures from Jan M. Savit, M.D., at the UPMC 
Health System at 132 Walnut St. 2nd floor, Johnstown, Pennsylvania 
15901for the period from 1999 to the present. 

3.  The RO should afford the veteran a neurological examination to 
determine the severity of his service connected seizure disorder 
and memory impairment and the impact of these disabilities on his 
ability to work. Send the claims folder to the examiner for 
review. The examiner should acknowledge review of the claims 
folder in the examination report or in an addendum to the report.  
The examiner should also report the frequency and nature of the 
veteran's seizures, and the functional impairment caused by memory 
impairment.  

The examiner should also express an opinion as to whether the 
veteran's service connected seizure disorder in combination with 
his memory impairment would preclude him from maintaining 
employment consistent with his employment experience. A complete 
rationale for any opinions expressed, positive or negative, must 
be provided.

4.  Then, the RO should again adjudicate the issues of entitlement 
to an increased rating for a seizure disorder and entitlement to a 
total rating for compensation purposes based on individual 
unemployability. If these benefits remains denied, the veteran and 
his representative should be provided a supplemental statement of 
the case and afforded a reasonable opportunity to respond. The 
case should then be returned to this Board for further appellate 
consideration if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



